 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    IVAN LEE MATTHEWS,                                No. 1:14-cv-1959 KJM DB P
12                      Plaintiff,
13           v.                                         ORDER
14    KIM HOLLAND,
15                      Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff alleges defendant’s use of the Guard One security

19   system when he was incarcerated at the California Correctional Institution caused him severe

20   sleep deprivation. On January 18, 2019, defendant filed a motion for summary judgment. (ECF

21   No. 68.) On March 5, 2019, Judge Mueller issued an order granting in part and denying in part a

22   motion to dismiss in a related case, Rico v. Beard, No. 2:17-cv-1402 KJM DB P (E.D. Cal.). On

23   March 21, defendants in Rico appealed that order. See Rico v. Beard, No. 19-15541 (9th Cir.).

24          On August 29, 2019, this court recommended staying this action pending the resolution of

25   the Rico appeal. (ECF No. 80.) The district judge has not yet ruled on that recommendation.

26          Based on this court’s recommendation that this action be stayed, IT IS HEREBY

27   ORDERED that defendant’s motion for summary judgment (ECF No. 68) is denied without

28   ////
                                                       1
 1   prejudice to its renewal if Judge Mueller’s declines to stay these proceedings or when any stay of

 2   the proceedings is lifted.

 3   Dated: September 27, 2019

 4

 5

 6

 7

 8

 9

10   DLB:9
     DLB1/prisoner-civil rights/matt1959.msj deny no prej
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
